Citation Nr: 0013373	
Decision Date: 05/19/00    Archive Date: 05/24/00

DOCKET NO.  93-20 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a left foot 
disorder.

2.  Entitlement to service connection for a bilateral knee 
disorder.

3.  Entitlement to service connection for whiplash.

4.  Entitlement to service connection for a facial injury/lip 
scar.

5.  Entitlement to service connection for residuals of injury 
to the ribs.

6.  Entitlement to service connection for residuals of injury 
to the left ankle.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESSES AT HEARING ON APPEAL

The veteran and his brother


ATTORNEY FOR THE BOARD

J.M. Daley, Associate Counsel


INTRODUCTION

The veteran had service from March 31, 1961 to July 31, 1962.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office (RO), located in Portland, Oregon.

The Board notes that in a decision dated in July 1991, the RO 
initially denied service connection for broken ribs and 
residuals of a left ankle injury.  The veteran submitted a 
timely notice of disagreement to that decision, and, in 
September 1992, the RO issued a statement of the case.  The 
earliest receipt of a Form 9, or other correspondence 
subsequent to the September 1992 statement of the case, that 
can be considered a substantive appeal, was received in July 
1993, outside of the 60-day regulatory period in which the 
veteran was required to perfect his appeal.  See 38 C.F.R. 
§§ 20.200, 20.202, 20.302(b) (1999).  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has, however, held that 
the Board may waive the timely filing of a substantive 
appeal, even if the veteran has not submitted a request for 
extension of the time period in which to file the substantive 
appeal.  Beyrle v. Brown, 9 Vet. App. 24, 28 (1996) (citing 
Rowell v. Principi, 4 Vet. App. 9, 17 (1993)); but c.f. Roy 
v. Brown, 5 Vet. App. 554, 556 (1993) (holding that an 
extension of time in which to file a substantive appeal could 
not be granted unless a request for extension was made in 
accordance with the provisions of 38 C.F.R. § 20.303 (1999)).  
In accordance with the Court's holding in Beyrle, the Board 
waives the filing of a timely substantive appeal in this 
case, because the veteran was lead to believe that he had 
timely perfected his appeal by the issuance of supplemental 
statements of the case and the certification of the issue as 
being developed for appellate consideration.  The Board 
further notes that the veteran and his representative have 
continually offered testimony and argument in support of 
those claims.

The remaining issues on appeal stem from the veteran's 
disagreement with a rating decision dated in May 1997.  In 
connection with his claims, the veteran testified before the 
undersigned member of the Board in February 2000; a 
transcript of that hearing is associated with the claims 
file.  The Board notes that the veteran appeared for a prior 
hearing before a member who has since left the Board.  The 
law requires that the Board member who conducts a hearing on 
an appeal participate in any decision made on that appeal.  
See 38 U.S.C.A. § 7102 (West 1991); 38 C.F.R. § 20.707 
(1999).  In this case, VA notified the veteran of his right 
to a further Board hearing; he declined.  

Finally, the Board notes that subsequent to the last 
statement of the case, issued in August 1997, additional 
evidence in the form of a March 2000 lay statement from E.F. 
has been received without the veteran having waived his right 
to initial RO consideration of such evidence.  The law 
provides that any pertinent evidence submitted by the veteran 
or representative that is accepted by the Board must be 
referred to the RO for review and preparation of a 
supplemental statement of the case, unless this procedural 
right is waived by the appellant.  38 C.F.R. § 20.1304(c) 
(1999).  The Board has reviewed that lay statement and notes 
that a prior lay statement from E.F. was considered by the RO 
in this case.  The additional lay statement sets out similar 
information, and then identifies other individuals present 
the date of the veteran's alleged automobile accident during 
service.  As will be discussed herein below, the record fails 
to show that E.F. is competent to provide opinions as to 
medical diagnoses or causation.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Moreover, insofar as the veteran's 
claims are herein denied as not well grounded, VA has no duty 
to assist him such as by requesting information or statements 
from the additionally identified witnesses.  See 
38 U.S.C.A. § 5107(a) (West 1991); Morton v. West, 12 Vet. 
App. 477 (1999).  Also, in submitting the lay statement the 
veteran clearly addressed such to the Board and asked for 
Board consideration of such in connection with his claims.  
Accordingly, the Board finds that based on the distinct facts 
of this case remand to the RO for initial consideration is 
not required.


FINDINGS OF FACT

1.  There is no competent evidence of record showing a nexus 
between a currently diagnosed left foot disorder and the 
veteran's period of service.

2.  There is no competent evidence of record showing a nexus 
between a currently diagnosed bilateral knee disorder and the 
veteran's period of service.

3.  There is no competent evidence of record showing a nexus 
between currently diagnosed residuals of whiplash/neck injury 
and the veteran's period of service.

4.  There is no competent evidence of record showing a nexus 
between a currently diagnosed lip scar/facial injury and the 
veteran's period of service.

5.  There is no competent evidence of record showing a nexus 
between currently diagnosed residuals of injury to the ribs 
and the veteran's period of service.

6.  There is no competent evidence of record showing a nexus 
between a currently diagnosed left ankle disorder and the 
veteran's period of service.



CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a left 
foot disorder is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  The claim of entitlement to service connection for a 
bilateral knee disorder is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

3.  The claim of entitlement to service connection for 
whiplash is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

4.  The claim of entitlement to service connection for a 
facial injury/lip scar is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

5.  The claim of entitlement to service connection for 
residuals of injury to the ribs is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

6.  The claim of entitlement to service connection for 
residuals of injury to the left ankle is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pertinent Regulations

Service connection

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and certain chronic 
diseases, such as arthritis, become manifest to a degree 
of 10 percent within one year from the date of termination of 
such service, such diseases shall be presumed to have been 
incurred in service, even though there is no evidence of such 
diseases during the period of service.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
To show chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Well groundedness

"[A] person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a); Carbino v. Gober, 10 Vet. App. 507 
(1997); Anderson v. Brown, 9 Vet. App. 542, 545 (1996).  A 
well-grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of [section 5107(a)]."  Murphy v. Derwinski, 
1 Vet. App. 79, 81 (1990).  In Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992), the Court held that a claim must be 
accompanied by supportive evidence and that such evidence 
"must 'justify a belief by a fair and impartial individual' 
that the claim is plausible."  

For a claim to be well grounded, there generally must be (1) 
a medical diagnosis of a current disability; (2) medical or, 
in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  See Anderson, supra; 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 
78 F.3d 604 (Fed. Cir. 1996) (table).  In any case, a claim 
for service-connection for a disability must be accompanied 
by evidence that establishes that the claimant currently has 
the claimed disability.  Absent proof of a present disability 
there can be no valid claim.  See, e.g., Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) ; Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

Generally, medical evidence is required to prove the 
existence of a current disability and to fulfill the nexus 
requirement.  Lay or medical evidence, as appropriate, may be 
used to substantiate service incurrence.  See Layno v. Brown, 
6 Vet. App. 465, 469 (1994); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993). 

The Court has elaborated that the second and third Caluza 
elements may also be satisfied under 38 C.F.R. § 3.303(b) 
(1999), by the submission of (a) evidence that a condition 
was "noted" during service or during an applicable 
presumption period; (b) evidence showing post-service 
continuity of symptomatology; and (c) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  Savage v. 
Gober, 10 Vet. App. at 495-97.  However, even under this 
regulation, medical evidence is required to demonstrate a 
relationship between a present disability and the continuity 
of symptomatology if the condition is not one where a lay 
person's observations would be competent.  Clyburn v. West, 
12 Vet. App. 296, 302 (1999).


For the purposes of determining whether this claim is well 
grounded, the Board must presume the truthfulness of the 
evidence, "except when the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion."  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

If a claim is not well grounded, the application for service 
connection must fail, and there is no further duty to assist 
the veteran in the development of his claim.  
38 U.S.C.A. § 5107, Morton v. West, 12 Vet. App. 477 (1999); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).

Analysis

The veteran has claimed that he injured his left foot in a 
parachuting accident during service, but that he sought no 
treatment.  He also argues that he incurred multiple injuries 
in a motor vehicle accident that occurred in or around June 
1962, while on emergency leave from service.  The veteran 
describes hitting a telephone pole with a car and indicates 
that he claims that he re-injured his left foot, hurt his 
left ankle and injured both of his knees in hitting the dash.  
He also reports that the steering wheel hit him in the mouth, 
resulting in a lip laceration and the loss of multiple teeth 
and further argues that he suffered whiplash and rib injuries 
in the accident.  He has reported that he was able to walk 
the short distance home after the accident and that his 
father took him to Stayton Hospital where he received 
stitches in his lip.  He then reports seeking treatment at a 
military facility located at the Portland, Oregon airport.  

The claims file contains reports of medical history and 
examination at service enlistment and discharge.  At 
enlistment, no defects or abnormalities pertinent to the 
ribs/chest, left ankle or foot, knees, neck or face were 
noted, with the exception of bilateral pes planus, and no 
teeth were noted as missing.  The veteran was examined for 
discharge on July 26, 1962.  Notably, at that time he denied 
having or having had any severe tooth or gum trouble; any 
pain or pressure in the chest; any arthritis; any bone, joint 
or other deformity; any lameness; or any "trick" or locked 
knee.  The report of examination noted teeth numbers 9, 10 
and 11 to be missing.  However, the discharge records contain 
no notation as to dental or other facial trauma; the 
veteran's face, neck, mouth, chest, feet, lower extremities 
and spine were all clinically evaluated as normal; and, the 
only scarring noted was on the left wrist.  The veteran 
signed an entry indicating there had been no change in his 
physical condition since last prior examination, the date of 
which appears to be June 26, 1962.  The veteran was 
discharged July 31, 1962. 

The Board notes the veteran's contention that his is a fire-
related case and that his records were destroyed while in 
VA's possession.  The Board responds by emphasizing that the 
National Personnel Records Center (NPRC) provided the above-
cited service records to the RO in July 1991, and indicated 
that available requested records had been forwarded.  The 
NPRC did not indicate that the any of the veteran's records 
were among those presumed to have been lost in a 1973 NPRC 
fire.  Moreover, as we have both entrance and exit 
examinations pertinent to the veteran, as well as dental, 
health and immunization summaries, it does not appear that 
his records were lost or destroyed.

Here the Board also notes the veteran's comments regarding a 
service examination in June 1962.  The veteran argues that 
the report of the June 1962 examination, which would have 
shown the extent of his injuries, does not appear in the 
present record.  However, on the July 26, 1962 discharge 
examination report the veteran signed a statement that there 
had been no change in his physical condition since June 1962; 
as indicated, the July 1962 examination report is completely 
negative for notation of any of the conditions claimed by the 
veteran, with the exception of his missing teeth.

The Board further notes that a Report of Contact dated in 
February 1992 indicates that when the Portland Air Base 
medical clinic was de-activated in 1964 all records were sent 
to NPRC.  The veteran has claimed treatment at that facility 
coincident with his motor vehicle accident.  NPRC searches 
for clinical records pertinent to the veteran were negative.  
Also, in July 1991, the RO received notification that a 
search revealed no appointments or admissions for the veteran 
at the Portland, VA Medical Center.  The veteran has also 
indicated that he attempted to obtain records from the 
private hospital where he was first treated, Stayton 
Hospital, to no avail.  Accordingly, the record includes no 
documentation relevant to a motor vehicle accident or 
residuals thereof in service or at discharge.  

The RO first received a formal compensation claim identifying 
residuals of a motor vehicle accident in March 1991, many 
years after service.  The veteran has argued that he applied 
earlier, specifically in 1979.  However, a review of the 
record reflects only that the RO notified the veteran of 
receipt of a claim, on which the veteran neither specified 
whether he was seeking pension or compensation benefits, nor 
what condition(s) for which he was seeking benefits.

The Board acknowledges the lay statements received from the 
veteran, his brothers, and his friend E.F.  In statements 
received in July 1993, the veteran's two brothers indicated, 
in essence, that the veteran returned home on emergency leave 
in June 1962, and was then involved in an accident wherein he 
sustained broken ribs, a let ankle injury, two broken teeth 
and stitches in his lips.  Those statements are written in 
identical handwriting but the signatures are in different 
handwriting.  Attached to one statement is an additional 
statement setting out that the veteran also hurt his knees in 
the same accident.  In May 1995, E.F. related that the 
veteran had been in an automobile accident in June or July 
1962 and that he suffered injuries to include to the legs, 
neck, teeth and ribs.  

E.F. and the veteran's brothers are competent to state 
knowledge of an automobile accident, as is the veteran.  The 
veteran is also competent to report his subsequent symptoms, 
and, to the extent his brothers or E.F. observed him in 
bandages, or with stitches, they can so state.  However, the 
record does not reflect that the veteran, E.F., or his 
brothers possess a recognized degree of medical knowledge 
that would render their opinions on medical diagnoses or 
causation competent.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Simply put, as lay persons they cannot establish 
incurrence of fractures, or other disabilities from the 
purported car accident.  Although for the purposes of well 
grounding the claim the veteran's report of such accident is 
believed credible, there still must be evidence of resulting 
disability, existing at present, that is causally related to 
the accident in service.  The veteran's own reported 
continuity of symptomatology is not only unsupported by the 
medical evidence of record, but, as a lay person, he is not 
competent to relate such symptoms to a diagnosed disability.  
See Clyburn, supra.  Such nexus evidence is requisite to well 
grounding his claims.

In addition to the lack of service medical evidence showing 
any such disabilities at discharge, the Board notes that the 
post-service record is absent competent medical evidence of 
related complaints or diagnoses for many years.  Post-service 
there is no medical evidence noting an existing lip scar that 
is disabling or disfiguring.  

The post-service record does document complaints of cervical 
spine problems, as well as bilateral knee and left ankle and 
foot problems.  However, no competent physician has related 
such to an in-service car accident or other incident of 
service.  In a statement dated in September 1994, Dr. Schmidt 
reported treating the veteran for a cervical injury beginning 
in April 1978.  A VA hospital summary indicates that the 
veteran was admitted in September 1979 for assistance in 
dealing with chronic pain syndrome affecting the low back and 
left leg.  The claims file contains records from Dr. 
Reynolds, dated from October 1979 to 1995 and reflecting 
treatment for back problems following an original injury in 
1978 at work.  Other private evaluation reports dated from 
the late 1970s to date include note of a work-related injury 
with subsequent pain in his neck, low back and lower 
extremities (knees, left foot and left ankle) and reflect 
treatment and evaluation for such thereafter.  In fact, the 
post-service medical evidence citing problems with the 
veteran's knees, left foot and ankle and neck is remarkably 
consistent in noting problems beginning in connection with 
the 1978 work-related accident and not relating such to 
service.

The veteran did not, in connection with his Worker's 
Compensation claim or treatment, report previously existing 
service-related injuries.  Rather, records show that in the 
history the veteran denied prior problems in the complained 
of areas.  Also, the claims file does not contain records 
noting prior complaints or treatment relevant to the neck, 
ribs, knees, left foot or ankle.  

In May 1995, the veteran presented for a VA examination.  At 
that time he related problems residual to a motor vehicle 
accident that occurred during service.  He provided a history 
of hitting a telephone pole with the car and suffering a 
laceration to the mouth and loss of two teeth, as well as 
injury to the left ankle and both knees and a rib fracture.  
The examiner noted that the veteran was not sure which rib 
was fractured or even whether it was the right or left side.  
The impressions included a history of a rib fracture in a 
motor vehicle accident in 1962.  The examiner noted that 
chest x-ray was normal and it was clear that there was not 
any chronic disability related to the accident.

The veteran was separately evaluated for orthopedic 
complaints.  That examiner did not have the veteran's claims 
file to review.  The veteran indicated he suffered fractures 
to his sternum and ribs, and that he had a left ankle sprain 
and knee contusions as well as a laceration of the mouth.  
The diagnoses were 1) a fracture of the anterior ribs, exact 
site undetermined, by history, with chronic rib and sternal 
pain; and, 2) a history of a left ankle sprain.  

As the claims file was not available to the May 1995 
examiner, in February 1997, the veteran again presented for a 
VA examination.  He provided a history of developing left 
ankle and foot pain with parachute jumping in about 1961.  He 
also reported incurrence of multiple injuries with a motor 
vehicle accident in 1962.  The examiner also noted that back 
symptoms started in 1978 with a fall.

After examination the examiner noted the following:  1) A 
history of injury to the chest in the military, to include 
some rib fractures, a sternum contusion and a possible 
sternum fracture.  The examiner stated that the injury healed 
satisfactorily except for continued pain and tenderness at 
the sternum, diagnosed as bothersome post-traumatic scarring 
plus some fibrositis.  2) A history of left ankle injury in 
the military with chronic symptoms diagnosed as chronic 
synovitis.  3)  A history of left foot injury in the military 
due to parachute jumping and a later motor vehicle injury.  
The veteran's continued left heel pain was diagnosed as 
referred pain from the ankle, and the examiner noted some 
probable plantar fasciitis at times.  Left arch pain was 
diagnosed as muscular strain and left forefoot pain was 
diagnosed as moderate synovitis.  The examiner noted that he 
did not find "anything in the C-File that contradicts the 
history or examination as given above."

Here the Board acknowledges that the February 1997 VA 
examiner appears to relate left ankle, left foot and rib 
injuries and residuals thereof to an accident that occurred 
in the military.  However, the Court has held that where 
there is no service medical evidence of injury incurred 
during service, any post-service medical reference to the 
claimed injury cannot be considered competent medical 
evidence.  See Grover v. West, 12 Vet. App. 109, 112 (1999), 
citing Leshore v. Brown, 8 Vet. App. 406 (1995) (evidence 
that is simply information recorded by a medical examiner, 
unenhanced by any medical comment by that examiner, does not 
constitute sufficient evidence to make the claim well 
grounded).  It also appears that the examiner considered an 
inaccurate medical history.  The examiner considered evidence 
that the 1978 injury involved the veteran's back, but ignored 
evidence that the 1978 accident involved other joints.  An 
assessment based on an inaccurate history is of no probative 
value.  See Boggs v. West, 11 Vet. App. 334, 345 (1998); see 
also Kightly v. Brown, 6 Vet. App. 200, 205-06 (1994) 
(finding that presumption of credibility of evidence did not 
arise as to medical opinion that veteran's disability was 
incurred in service because it was based on an inaccurate 
history, one which failed to acknowledge an injury well-
documented in record, and hence holding such evidence not 
"material"); Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) 
(finding that presumption of credibility did not arise 
because physician's opinion was based upon "an inaccurate 
factual premise" and thus had "no probative value" since it 
relied upon veteran's "account of his medical history and 
service background).

The Board has considered the argument of the veteran's 
representative that the service department erroneously failed 
to report one of the veteran's missing teeth sustained in the 
inservice auto accident.  However, competent medical evidence 
would be necessary to link any currently missing teeth to the 
auto accident in service.

A careful review of the entire claims file fails to reveal 
any evidence supporting the veteran's contention that he 
incurred injury to his neck, knees, ribs, left ankle or left 
foot as a result of service.  Thus, the February 1997 
examiner, in citing no contradictory evidence in the file, 
appears to have based his opinion solely on the veteran's 
reported history.  Such is not supported by either the 
evidence contemporaneous with the veteran's period of 
service, or the post-service evidence.  As such, to the 
extent the February 1997 examiner relates rib or foot/ankle 
disability to service, such opinion is of no probative value.  
See Reonal v. Brown, 5 Vet. App. 458 (1993).

In sum, the record contains no competent evidence showing 
that the veteran currently has a left foot disorder, a 
bilateral knee disorder, whiplash/neck injury residuals, a 
facial injury/lip scar, residuals of injury to the ribs, or 
residuals of injury to the left ankle that are causally 
related to a motor vehicle accident, parachute jumping or 
other incident of service.  38 C.F.R. § 3.303.  As such, the 
veteran's claims must be denied as not well grounded.

Other Matters

The Board recognizes that the Court has held that there is 
some duty to assist the veteran in the completion of his 
application for benefits under 38 U.S.C.A. § 5103 (West 1991 
& Supp. 1999) even where his claims appear to be not well-
grounded.  Such duty arises where a veteran has identified 
the existence of evidence that could plausibly well-ground 
the claim, at which time VA has a duty to inform the veteran 
of the evidence needed to complete his application and well 
ground his claim.  See generally, Beausoleil v. Brown, 
8 Vet. App. 459 (1996); and Robinette v. Brown, 
8 Vet. App. 69 (1995), as modified in this context by Epps v. 
Brown, 9 Vet. App. 341, 344 (1996).  In the instant case the 
veteran has not identified any medical evidence that is 
available and has not been submitted or obtained, which will 
support a well-grounded claim.  As discussed above, he has 
reported that private hospital records are unavailable and VA 
has conducted the appropriate searches in an effort to 
associate any existing records of clinical treatment at 
military or VA facilities with the file.  Thus, VA has no 
further duty to inform/assist the veteran in this case.


ORDER

Service connection for a left foot disorder is denied.

Service connection for a bilateral knee disorder is denied.

Service connection for whiplash/neck injury is denied.

Service connection for a facial injury/lip scar is denied.

Service connection for residuals of injury to the ribs is 
denied.

Service connection for residuals of injury to the left ankle 
is denied.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

 

